Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/3/21. Claims 7-12 and 14-19 are pending and under examination.

Withdrawn Rejections
	The rejection under §112(b) is withdrawn in light of the amendments.
	The rejection under §101 is moot as the claims were cancelled.
		
Notice
Applicant is advised that should claim 7 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As amended, the claims are identical but for the downstream effects of administering: claim 7 requires that administering the antibody reduces risk of developing a serious adverse effect while claim 15 requires administering the antibody reduces length of hospitalization. However, the specification does not clearly indicate that antibody must be administered in different way/doses in order to achieve these different effects. Rather, it would appear that the sole active step of “administering” is sufficient. Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference 
For the same reasons, claims 16-19 will be objected to as substantial duplicates of claims 8-11, respectively.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, 11-12, 14-16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 is directed to a method of using a monoclonal antibody which binds SpA with a certain Kd and also mediates opsinization of SpA expressing S.aureus. As such, the claim is directed to an antibody defined entirely by function (binding; opsinization mediation). See MPEP §2163(I)(A) which states:

In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (SpA) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (previously cited) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (previously cited) which demonstrates single amino acid changes in the 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses eight antibodies (p.14 sections i-viii). However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	It is appreciated that certain claims do include at least six CDRs, e.g., claim 6 requires six CDRs so long as they contain no more than four amino acids altered from SEQ ID NOs:2, 3, 4, 7, 8, and 9, resulting in partial alteration of any one of the amino acid sequences; all four changes might be in a single CDR, the changes may be at any residue in the six CDRs, and the alteration can be to any of the other 19 amino acids. However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. For example, CDR2 of the light chain of all eight antibodies is aligned below:

    PNG
    media_image1.png
    166
    153
    media_image1.png
    Greyscale

	Thus, there is no evidence that six of the seven amino acids may be altered at all, nor does the specification convey to the skilled artisan that Applicant was in possession of such an antibody, whereas the claims allow for up to four amino acid substitutions which can be any other amino acid. Even the first amino acid is alanine in seven of the amino acids, the only exemplified substitution being glycine (a conservative mutation from alanine). There is no evidence nor rationale to expect that altering this amino acid to amino acids with large side chains (e.g., Trp or Phe), polar side chains (e.g., Gln or Asp), or other distinct side chains (e.g., Pro, Cys) would preserve the same required functionality.
	On the other end of the spectrum, the eight antibodies are aligned according to heavy chain CDR3:

    PNG
    media_image2.png
    149
    309
    media_image2.png
    Greyscale


Clearly, CDR3 of the heavy chain is more structurally diverse. However, most of these are more than four amino acids different from instant SEQ ID NO: 4 and so does not provide guidance for the genus in claims, e.g., 6. For example, none of the other sequences possess the SPADI sequence; it could be that this sequence is unnecessary, this sequence might be necessary in the context of the remaining VTGYYPWWFDL sequence (which is also not found in any other sequence), or the CDR as a whole may tolerate some but not other mutations, though the specification does not convey to the skilled artisan that 
Such a conclusion is supported by Koenig (previously cited), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is encompassed by the instant claims, resulted in reduced binding at 12 residues and a complete loss of binding at 5 residues. That is, at 100% of the positions, mutation to cysteine reduced or ablated the antibody' s ability to bind the target. Looking at a specific position, in 100% of the mutations of residue 55, binding was reduced (15/19) or eliminated (4/19). While residues 56-65 appear more tolerant of change, residues 50-55 are generally intolerant of change. It is clear from Koenig that binding function as well as any function stemming from that binding is dependent on the contribution of every residue in every CDR and that changing even single residues can have dramatic and unpredictable effects on the binding function of that antibody.
It is appreciated that Koenig is studying one specific antibody and there is no evidence that the instant antibodies would react in the same way. However, this is part of the problem. It is entirely unclear from the specification which residues of Applicant' s CDRs are tolerant or intolerant to change, and whether those tolerant positions are only tolerant to conservative mutations. The fact that some residues tolerate mutation does not convey to the skilled artisan that Applicant knew which of the claimed residues were tolerant of such, i.e., does not convey that Applicant was in possession of those sequences which are mutated yet preserve the claimed function; the mere statement that, e.g., up to four residues may be mutated does not convey possession of that invention. In other words, the specification fails to convey possession of an invention commensurate in scope with what is now claimed and therefore fails to meet the written description requirement. Looking at Koenig figure 2A, ~200 mutations in the CDR region of the VH chain completely abrogates any binding. While 2B appears to indicate that the CDRs of VL are more tolerant of change than the heavy chain CDRs, still over half of the mutations reduce binding compared to the parent. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process.

It is well-known in the art that specificity of an antibody stems from the six CDRs but that CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with two to five CDRs from other antibodies. For example, comparing the antibodies of US 20150196663 (previously cited; rat brain endothelial cell targeting antibodies) to those of US 20150266947 (previously cited; tau protein targeting antibodies) disclose that both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and ‘663 scFv15 figure 5 are aligned below:

    PNG
    media_image3.png
    848
    463
    media_image3.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3) and have different targets. One could not envisage which portions of the CDRs are necessary to impart the binding properties or which could be 
Regarding claims 8 and 16, these claims are directed to humanized antibodies where the “hypervariable region residues of the recipient Ab are replaced by hypervariable region residues from a non-human species” (specification paragraph 12). However, according to the specification, the eight residues were derived from human B-cells (paragraphs 62-63) and there does not appear to be any disclosure of a non-human hypervariable region, i.e., non-human CDRs. As such, the specification does not convey any examples of a humanized antibody (where the CDRs are non-human) nor does a human CDR sequence inform the skilled artisan of the structure of a non-human hypervariable region. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, claims 7-8, 11-12, 14-16, and 19 do not meet the written description requirement. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simard (US 20150344548; previously cited).
Regarding claim 7, the pharmaceutical composition is anticipated. Simard teaches a pharmaceutical composition comprising “a pharmaceutically acceptable carrier and a purified monoclonal antibody which specifically binds Staphylococcus aureus protein A (SpA) with a Kd of less than 1x10-10 M 
With respect to the limitation “the risk of the subject developing a serious adverse event is reduced after the subject has been administered the pharmaceutical composition”, this is a result flowing from the administration itself. Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Regarding claim 8, these limitations are anticipated by Simard claim 2; Simard makes clear that claim 2 is directed to human IgG3 monoclonals, e.g., paragraph 8.
Regarding claim 9, Simard claim 4(i) is a monoclonal antibody of the same sequences.
Regarding claim 10, these limitations are anticipated by Simard claim 5.
Regarding claim 11, these limitations are anticipated by Simard claim 6.
Regarding claims 12, an antibody with “no more than one” amino acid substitution includes those with zero amino acid substitutions and is thus anticipated for the same reasons as claim 9 above. Further note that Simard also suggests making one, two, three, or four arbitrary substitutions to the CDRs (claim 7(i)).
Regarding claim 14, this is also a result of practicing the only active method step using the same antibody on the same population. This is anticipated for the same reasons as the “wherein the risk” clause in claim 7 is anticipated.
Regarding claim 15, Simard anticipates the subject being a hospitalized patient (paragraph 78) and the further limitations of “length of hospitalization is reduced” is a result flowing from the administration itself; see rationale for claims 7/14 above.

Therefore, claims 7-12 and 14-19 are anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

 	Note that, “[t]he specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(‘[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.’); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (‘Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.’). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).

Claims 7-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9486523. Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is directed to treatment of any S.aureus infection (not just bloodstream infections as instantly claimed) using the same antibody as instantly claimed. The use of the antibody anticipates the instant composition claims and, when .

Claims 7-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9783598.
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 4 is directed to treatment of any S.aureus infection (not just bloodstream infections as instantly claimed) using an antibody with the same target, Kd, and other inherent functions as that which is now claimed. When evaluating the meaning of “infection” in the reference claims, the reference specification discloses only two: cardiovascular and bloodstream (C1), which makes the instant method of treating specifically bloodstream infections obvious. The reference claims also specifically claim opsinization mediation and being a human or humanized antibody, while the treatment group of the reference claims include, e.g., subjects which were hospitalized with an S.aureus adverse event (e.g. C15). Finally, when looking to the specification to determine how e.g., written description support is supplied for the instant genus of antibodies, the antibody of identical amino acid sequence is disclosed (C17).

Claims 7-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10214581, over claims 1-11 of U.S. Patent No. 10577410, and over claims 1-8 of U.S. Patent No. 9416172
The ‘581, ‘410, and ‘172 patents individually serve as the basis for nonstatutory double patenting by the same rationale as described above.

Claims 7-12 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/737841 (reference application). the reference claim is to a human antibody in a pharmaceutical composition with the same target, Kd, and other inherent functions as that which is now claimed. 
As amended, the reference composition claims do not explicitly claim the purpose of the antibody. However, the specification can be used to determine the utility of a composition; see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The reference document clearly discloses its use in treating S.aureus infection. Further as above, the specification may be used to understand the terms in a claim and the reference specification notes that an “infection” includes a bloodstream infection (paragraph 4) and that the antibody meeting the criteria of the instant claim also has an identical amino acid sequence (PA8-G3; sequences starting at paragraph 87).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive.
Regarding the §112(a) rejection: Applicant argues that the language of MPEP §2162 indicates that the “technical contribution” must be considered. First, MPEP §2162 does not use the phrase “technical contribution” and it is unclear how Applicant is deriving this bar from this section of the MPEP. Further, the technical contribution was considered; however, a claim directed to using a compound to achieve a result must satisfy the written description requirement both for the use (Applicant’s “technical contribution”) but in addition must also convey that the compound existed as broadly as claimed.
The Examiner agrees that the claims are not directed to antibodies per se, but disagrees that this means Applicant need not describe the genus of antibodies being used. Amgen makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of S.aureus protein A with a Kd of less than 1x 10-10 M, has an Fc region able to interact with an FcR when the antibody is bound to SpA by its Fab region, mediates opsinization of SpA-expressing S.aureus bacteria in the presence of at least 1 mg/mL of IgG which bind SpA via their Fc region, and achieves the claimed results of lowering adverse event risk and hospitalization time, leads to the same conclusion: the compounds are required to practice the method and so the specification must meet the written description requirement of such compounds. In that same case:
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”
The same is true of the instant case. While at least one antibody is provided (instant claim 10), one antibody does not convey to the skilled artisan that Applicant was in possession of all such antibodies sufficient to practice the claimed method. Since the antibodies are needed to perform the method, failure to be in possession of the antibodies supports a conclusion that the method itself was not adequately described. 
Applicant argues that a method of eventually discovering such antibodies is sufficient; Applicant argues that once the artisan is informed of the desired properties/functions, “a person of ordinary skill in the art could readily make antibodies that have the same functional features but differ in CDR sequences”. However, this is the “research plan” criticized in Rochester; the requirement that others go out and create for themselves antibodies with the desired functions clearly indicates that Applicant was not in possession of this genus of antibodies and that this does not represent a class of antibodies which was well known or conventional. The genus is defined by the function and Applicant desires to encompass any and all compounds which achieve this goal with no more than a plan for later discovering the identity of such compounds, which is insufficient. 

Applicant argues that requiring description of the antibody genus would unfairly allow others to exploit the Applicant’s contribution to the field without compensation and would go against the purpose stated in Ariad and MPEP §2162. However, allowing Applicant to claim a use of antibodies which Applicant clearly has not invented nor can even envisage beyond a hoped-for function would unfairly prevent those who actually invent such antibodies from using their invention. “[T]he essential goal of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed” (MPEP §2163) and while Applicant has (allegedly) invented a method for treating S.aureus blood infections using an antibody comprising SEQ ID NOs: 5 and 10, the specification does not convey sufficient information to the skilled artisan that Applicant invented such a method using other antibodies representative of the breadth which is now claimed.
Applicant argues that claims 7 and 15 are “at least commensurate with the inventor’s contribution”; for the reasons articulated in the rejection, the Examiner disagrees. While arguably discovering results obtainable by treating an infection using a known antibody, the claims set forth that 
As Applicant correctly cites, “what is conventional or well known to one of ordinary skill in the art need not be disclosed in detail” (remarks 6/3/21 p.8); however, Applicant fails to point to any evidence that the claimed genus of antibodies was well known or conventional.
The genus of antibodies being used—those claimed solely by function and represents the sole therapeutic—is not a “nuance” (remarks 6/3/21 p.8), but a critical part of conveying to the skilled artisan that Applicant was in possession of the method. While it is agreed that an exhaustive list of all such antibodies need not be presented in the specification, sufficient information must be provided to convey to the skilled artisan that such antibodies were well known, conventional, or represented in the specification. The specification and arguments fail to meet this burden for the reasons of record.

Regarding the §102 rejection: Applicant does not argue that the prior art teaches the same antibody used to treat S.aureus blood infection comprising administering, e.g., the antibody of instant claim 10. The only point at issue is whether or not the prior art anticipates the following:
Claim 7: “wherein the risk of the subject developing a serious adverse event is reduced after the subject has been administered the pharmaceutical composition”
Claim 15: “wherein the subject is hospitalized and length of hospitalization is reduced after the subject has been administered the pharmaceutical composition compared to a subject with a Staphylococus aureus bloodstream infection not administered the pharmaceutical composition”
Applicant’s argument is that since Simard does not disclose these results, Simard cannot anticipate the claims. Applicant argues that to establish inherency, extrinsic evidence must be provided to make it clear that the subject matter necessarily flows from the disclosure of the cited art. Such extrinsic evidence was provided: the instant claims themselves. Both the prior art and the instant claims administer the same antibody to the same subject for the same reason and the instant claims establish that by 
Applicant appears to be conflating “probability or possibility” with recognition. There is no requirement that others recognized that by performing the method of Simard, hospitalization would be reduced and serious adverse side effects would be reduced. However, as is clear from the claims, such was inevitable. “Failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation” (MPEP §2131.01(III)). As stated in the rejection, a method performing the same steps with the same products will anticipate an identical method, irrespective of the later discovery of another result of that method.
Further, with respect to reducing hospitalization, the instant claims require that length of hospitalization is reduced in one receiving the therapeutic versus one which did not. Simard taught the antibody as a therapeutic treatment including administering to those in hospital. Certainly, treating a bacterial blood infection will reduce the length of hospitalization compared to a patient remaining untreated.
While arguing that extrinsic evidence must be provided, Applicant further limits this to requiring that Simard be the source of such evidence (remarks 6/3/21 p.12). However, there is no such requirement as if the evidence were found in Simard, there would be no need to provide extrinsic evidence since the limitation itself would be explicitly taught by the prior art.
Applicant argues that “until the experiments described in Example 4 were performed – the skilled artisan could not have predicted with any degree of certainty that such results would be achieved” (remarks 6/3/21). There is no requirement under anticipation that others predict with certainty that certain results will be achieved because inherent properties and functions can be wholly unknown yet still anticipate a claim. Rather, example 4 serves as the extrinsic evidence necessary: one practicing the method of Simard—using the same antibody as instantly claimed and administering it to treat the same disease as instantly claimed—would have achieved the same results irrespective of the ability to have predicted such results.
Finally, it is noted that in arguing the written description rejection, Applicant argues that it would “unfairly” allow others to compete by incorporating information about the disclosed mechanism into a S.aureus blood infections (Simard matured into US Patent 9416172) from practicing their method simply because it also, e.g., reduces hospitalization length. The provisions of 35 USC §102 prevent patenting an invention if that invention was was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. Even if that disclosure was made by the same individual (Simard is an inventor on both the instant application and the reference document), this is to prevent unfairly depriving the public of an invention longer than statues allow.
For these reasons, the arguments are not persuasive.

Regarding the double patenting rejections: Applicant presents the same arguments, e.g., that while the method itself was described, the reference documents do not explicitly teach the results. This is not persuasive for the same reasons as above. Moreover, this clearly falls into the “unjustified or improper timewise extension of the ‘right to exclude’ granted by a patent”, in that Applicant is seeking to extend the patented method beyond that which was previously granted on the sole basis that the Applicant now realizes the methods provide additional beneficial results which were unrecognized at the time. This situation is one of the reasons the non-statutory double patenting rejection exists and the rejection stands for reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /Adam Weidner/Primary Examiner, Art Unit 1649